Wright, C. J.
There is nothing in the record to. show what was the defendant’s defence to plaintiff’s action. Whether he pleaded payment, or set-off, or in what way the charge in the books of account offered in evidence, were applicable to the cause of action or defence, does not appear. Under such circumstances, it is impossible for us to know *345■whether the justice did or did not err, in rejecting said books. Eor aught that appears, there was no foundation in the pleadings to warrant the testimony, and we cannot presume a state of case to make error. The presumption is, that the ruling was correct, and it is for the party alleging error, to show it affirmatively. This has been too frequently settled to be now questioned.
Judgment affirmed.